DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 18 February 2021. The present application claims 1-10, 12, 15-16, & 18-23, submitted on 18 February 2021 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 15-16, & 18-23 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hentges (U.S. Patent No. 3,579,958).
Regarding claims 1 & 18, Hentges discloses (see Figure 6) a system for manufacturing a flexible bulk container (as seen in Figure 1; 10), comprising: a plurality of workstations (A-H) circumferentially spaced apart from each other to form an array of workstations (A-H), each of the workstations (A-H) operable to perform at least one operation on a preform of the container (10), each operation modifying the preform, the workstations (A-H) sequentially modifying the preform from an initial version to a final version (see Figure 18 – Figure 23), the final version (see Figure 23) of the preform being the manufactured flexible bulk container (10); and a preform manipulation apparatus (66; 68; 70) to displace the preform between the array of workstations (A-H), a plurality of manipulation arms (68) each having a distal end having a manipulation tool (70) mounted thereto for seizing and manipulating the preform (10) at each of the workstations (A-H) each of the manipulation arms (68) in operation displacing the respective manipulation tool (70) and the preform (10) seized therewith between successive ones of the workstations in the array of workstations (A-H). 
Regarding claims 2-4, Hentges discloses (see Figure 6) wherein each manipulation arm (68) has the same manipulation tool (70); wherein the manipulation tool (70) of each manipulation arm (68) is expandable between a compact position and an expanded position to expand the preform (see Column 5, line 13-35); wherein each workstation (A-H) is operable to perform (10) only one operation on the preform (10) over a period of time defined as an operation cycle (see Figure 18 – Figure 23), the operation cycle for each operation being the same at all the workstations (see Column 6, line 01-08).
Regarding claim 5-8 and 19-21, Hentges discloses (see Figure 6) wherein the number of manipulation arms (68) corresponds to the number of workstations (A-H) in the circumferential array of workstations (see Figure 6); wherein the manipulation tool (70) of each arm (68) includes a gripping tool (71) to seize the preform (10) and change a shape thereof over a period of time defined as an operation cycle (see Column 5, line 36-49); wherein the manipulation tool (70) of each arm (68) includes at least one translatable member (71’) to displace the preform (10) towards and away from each workstation (see Column 5, line 14-22); wherein the manipulation tool (70) of each arm (68) includes at least one rotatable member (71’) to modify an orientation of the preform (10) over a period of time defined as an operation cycle (see Column 6, line 01-08).
Regarding claims 9 and 10, Hentges discloses (see Figure 6) wherein the at least one rotatable member (71’) includes a first rotatable member (82) and a second rotatable member (66), the first rotatable member (82) operable to rotate the preform (10) about a first axis, the second rotatable member (66) operable to rotate the preform (10) about a second axis, the first axis being transverse to the second axis (see Figure  & Figure 4); wherein the manipulation tool (70) of each manipulation arm (68) includes an expandable frame (71’) being rotatable about an axis of rotation (see Column 6, line 01-08), the expandable frame (71’) remaining in a fixed position with respect to a support body (76’) of the preform manipulation apparatus (66; 68; 70).
Regarding claim 12, Hentges discloses (see Figure 6) wherein the plurality of workstations (A-H) includes a bag sizing and shaping workstation (A) operable to modify a sheet of the preform (10) to a size and a shape of the manufactured flexible bulk container (see Column 6, line 15-23).
Regarding claim 14, Hentges discloses (see Figure 6) wherein the plurality of workstations (A-H) includes a handle attachment workstation (D) operable to attach at least one handle to the preform (see Column 6, line 33-36).
Regarding claim 15, Hentges discloses (see Figure 6) wherein the plurality of workstations (A-H) includes a duffle insertion workstation (F) operable to attach a duffle to the preform (see Column 6, line 37-42).
Regarding claim 16, Hentges discloses (see Figure 6) wherein the plurality of workstations (A-H) includes a bottom attachment workstation (B) operable to attach a bottom to the preform (see Column 6, line 24-29).
Regarding claim 22, Hentges discloses (see Figure 6) wherein the plurality of workstations (A-H) are circumferentially spaced apart from each other to form a circumferential array of workstations (see Figure 6), the preform manipulation apparatus (66; 68; 70) including a carrousel (66) disposed centrally within the circumferential array of workstations (A-H) and being rotatable about a vertical central axis (see Figure 6).
Regarding claim 23, Hentges discloses (see Figure 6) a system for manufacturing a flexible bulk container (see Figure 1), comprising: a plurality of workstations (A-H) linearly spaced apart from each other to form an array of workstations (see Figure 6), each of the workstations (A-H) operable to perform one operation on a preform of the container (10), each operation modifying the preform (10), the workstations (A-H) sequentially modifying the preform (10) from an initial version to a final version (see Figure 18 – Figure 23), the final version of the preform (10) being the manufactured flexible bulk container (10); and a preform manipulation apparatus (66; 68; 70) to linearly displace the preform between the array of workstations (A-H), a plurality of manipulation arms (68) mounted each having a distal end having a manipulation tool (70) mounted thereto for seizing and manipulating the preform (10) at each of the workstations (A-H), one or more of the manipulation tools (70) being expandable between a compact position and an expanded position to expand the preform (10) during the operation cycle (see Column 5, line 13-35), each of the manipulation arms (68) in operation displacing the respective manipulation tool (70) and the preform (10) seized therewith between successive ones of the workstations (A-H) in the array of workstations (A-H).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731